Exhibit 10.1

EXECUTION VERSION

REPURCHASE AGREEMENT

THIS REPURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
May 16, 2013, by and between PGT, Inc., a Delaware corporation (the “Company”),
and JLL Partners Fund IV, L.P. (“JLL”). The Company and JLL are sometimes
referred to herein collectively as the “Parties” and individually as a “Party.”

R E C I T A L S:

WHEREAS, JLL is the owner of 32,092,267 shares of common stock, par value $0.01
per share (the “Common Stock”);

WHEREAS, the Company filed a registration statement with the U.S. Securities
Exchange Commission with respect to a registered underwritten public offering by
JLL pursuant to which JLL intends to sell 10,000,000 shares of Common Stock (the
“Secondary Offering”) pursuant to a prospectus supplement prepared in connection
with the Secondary Offering and filed by the Company pursuant to Rule 424(b)
promulgated under the Securities Act of 1933, as amended, to be dated on or
about May 16, 2013 (the “Prospectus Supplement”);

WHEREAS, concurrently with and subject to the completion of the Secondary
Offering, the Company and JLL have discussed the repurchase by the Company of
shares of Common Stock from JLL;

WHEREAS, the Board formed a special committee of independent directors (the
“Special Committee”) to determine whether to authorize the repurchase of shares
of Common Stock from JLL and to negotiate the terms thereof;

WHEREAS, the Special Committee has approved the repurchase from JLL of a number
of shares of Common Stock having an aggregate value of $50 million, on the terms
and subject to the conditions set forth in this Agreement (the “Repurchase”) and
any related transactions that may be required in connection with the Repurchase;

WHEREAS, the Company intends to complete the Repurchase using a combination of
the proceeds from a new senior secured credit facility, substantially on the
terms described in the Prospectus Supplement (the “Debt Refinancing”) and cash
on hand.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

ARTICLE I

REPURCHASE

1.1 Repurchase. Subject to the terms and conditions of this Agreement, the
Company agrees to repurchase, and JLL agrees to sell to the Company the number
of shares of Common Stock (the “Repurchased Shares”) equal to $50 million
divided by the Repurchase Price (as defined



--------------------------------------------------------------------------------

below), rounded down to the nearest whole share. The purchase price for each
share shall be equal to the offering price to the public per share of Common
Stock in the Secondary Offering less all applicable underwriting discounts and
commissions (the “Repurchase Price”), as set forth on the cover of the final
Prospectus Supplement.

1.2 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place on the same day but simultaneously with or after the
closing of the Debt Financing and simultaneously with the closing of the
Secondary Offering, at the offices of Skadden, Arps, Slate, Meagher & Flom LLP,
One Rodney Square, Wilmington, DE 19801, or such other place as the parties
subsequently agree.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF JLL

2.1 JLL hereby represents and warrants to the Company as follows:

(a) Authorizations. JLL has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. This Agreement
has been duly and validly authorized, executed and delivered by JLL and
constitutes a valid and binding obligation of JLL, enforceable against JLL in
accordance with its terms, except that (i) the enforceability hereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting creditors’ rights, (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to certain equitable defenses and to the discretion of the court before
which any proceedings therefor may be brought, and (iii) the rights to indemnity
and contribution hereunder may be limited by federal or state securities laws or
the public policy underlying such laws.

(b) No Violation. JLL is not subject to or obligated under any law, court order,
court decree, ordinance, statute, rule, regulation or order promulgated by any
Federal, state or local governmental body or agency (collectively, “Laws”), or
any agreement or instrument, or any license, franchise or permit, which would be
breached or violated, or which would require any notice or consent or approval
of any third party, upon JLL’s execution, delivery and performance of this
Agreement.

(c) Title and Related Matters. JLL has good and marketable title to the
Repurchased Shares, free and clear of all encumbrances including, without
limitation, all mortgages, security interests, liens, pledges, claims, escrows,
options, rights of first refusal, indentures, licenses, security agreements or
other agreements, arrangements, commitments, contracts, obligations, charges or
any other encumbrances of any kind or character, except for any such
restrictions set forth in the Amended and Restated Security Holders’ Agreement,
dated as of June 27, 2006, among the Company, JLL, those employees of the
Company listed on Schedule I thereto and each Additional Stockholder (as defined
therein).

(d) Litigation. There is no suit, action or proceeding pending or, to JLL’s
knowledge, threatened against JLL which, if adversely determined, would
adversely

 

- 2 -



--------------------------------------------------------------------------------

affect the transactions contemplated by this Agreement, nor is there any
judgment, court decree, injunction, rule or order of any court, governmental
department, commission, agency, instrumentality or arbitrator outstanding
against JLL having, or which, insofar as can be reasonably foreseen, in the
future may have, any such effect.

(e) Compliance with Law. JLL has not previously failed and is not currently
failing to comply with any Laws relating to its ownership of the Repurchased
Shares where such failure or failures would individually or in the aggregate
have an adverse effect on its ownership of the Repurchased Shares or would
adversely affect the transactions contemplated by this Agreement. There are no
proceedings of record and no proceedings are pending or threatened, nor has JLL
received any written notice, regarding any violation of any Law affecting its
ownership of the Repurchased Shares or adversely affecting the transactions
contemplated by this Agreement.

(f) Investor Representations. JLL (either alone or together with its advisors)
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the Repurchase. JLL is an informed
and sophisticated party and has engaged, to the extent JLL deems appropriate,
expert advisors experienced in the evaluation of transactions of the type
contemplated hereby. JLL acknowledges that JLL has not relied upon any express
or implied representations or warranties of any nature made by or on behalf of
the Company, whether or not any such representations, warranties or statements
were made in writing or orally, except as expressly set forth for the benefit of
JLL in this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3.1 The Company hereby represents and warrants to JLL as follows:

(a) Authorization. The Company has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. This Agreement
has been duly and validly authorized, executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except that (i) the enforceability
hereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting creditors’ rights,
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to certain equitable defenses and to the
discretion of the court before which any proceedings therefor may be brought,
and (iii) the rights to indemnity and contribution hereunder may be limited by
federal or state securities laws or the public policy underlying such laws.

(b) No Violation. The Company is not subject to or obligated under any Law, or
any agreement or instrument, or any license, franchise or permit which would be
breached or violated, or which would require any notice or consent or approval
of any third party, upon the Company’s execution, delivery and performance of
this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(c) Litigation. There is no suit, action or proceeding pending or, to the
Company’s knowledge, threatened against the Company which, if adversely
determined, would adversely affect the transactions contemplated by this
Agreement, nor is there any judgment, court decree, injunction, rule or order of
any court, governmental department, commission, agency, instrumentality or
arbitrator outstanding against the Company having, or which, insofar as can be
reasonably foreseen, in the future may have, any such effect.

(d) Compliance with Law. The Company has not previously failed and is not
currently failing to comply with any applicable Laws where such failure or
failures would individually or in the aggregate adversely affect the ability of
the Company to consummate the transactions contemplated by this Agreement. There
are no proceedings of record and no proceedings are pending or threatened, nor
has the Company received any written notice, regarding any violation of any Law
adversely affecting the transactions contemplated by this Agreement.

ARTICLE IV

CONDITIONS

4.1 The obligations of each Party to consummate the Repurchase and to effectuate
the Closing are subject to:

(a) Offering. The concurrent consummation of the Secondary Offering; and

(b) Debt Refinancing. The consummation of the Debt Refinancing at or prior to
the Repurchase.

ARTICLE V

MISCELLANEOUS

5.1 Termination. Either party may terminate this Agreement by written notice to
the other party if the Secondary Offering is not consummated on or before
June 10, 2013.

5.2 Further Assurances. From time to time after the date hereof, at the
Company’s request and without further consideration from the Company, JLL shall
execute and deliver such other instruments of conveyance and transfer and take
such other action as the Company may reasonably require to convey, transfer to
and vest in the Company and to put the Company in possession of the Repurchased
Shares to be sold, transferred and delivered hereunder and to carry out the
purposes of this Agreement.

5.3 Survival of Representations and Warranties. The representations and
warranties of the Parties set forth herein shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

5.4 Alteration; No Waiver; Headers. No alteration, modification, or change of
this Agreement shall be valid unless made in writing executed by the Parties. No
failure or delay by any Party in exercising any right, power or privilege
hereunder (and no course of dealing between or among any of the Parties) shall
operate as a waiver of any right, power or privilege.

 

- 4 -



--------------------------------------------------------------------------------

No waiver of any default on any one occasion shall constitute a waiver of any
subsequent or other default. No single or partial exercise of any right, power
or privilege shall preclude the further or full exercise thereof. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

5.5 Entire Agreement; Counterparts. This Agreement contains the entire agreement
among the Parties with respect to the transactions contemplated among them and
supersedes all previous negotiations, commitments, and other writings and oral
communications. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

5.6 Expenses. Each Party will pay its own expenses incurred in connection with
this Agreement and the transactions contemplated herein.

5.7 Interpretation. This Agreement constitutes the product of the negotiation of
the Parties and the enforcement hereof shall be interpreted in a neutral manner,
and not more strongly for or against any Party based upon the source of the
draftsmanship hereof. Any reference to any Federal, state, local or foreign law
or statute shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context otherwise requires.

5.8 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

5.9 Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Parties. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions of this Agreement, nor shall any waiver
constitute a continuing waiver. Moreover, no failure by any Party to insist upon
strict performance of any of the provisions of this Agreement or to exercise any
right or remedy arising out of a breach thereof shall constitute a waiver of any
other provisions or any other breaches of this Agreement.

5.10 Binding Effect; Assignment. This Agreement shall be binding on and shall
inure to the benefit of the Parties and their respective heirs, legal
representatives, successors, and assigns. This Agreement is not assignable by
JLL without the prior written consent of the Company.

5.11 Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflicts of law principles. Each Party hereby agrees and consents to be
subject to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware in and for New Castle County or, if the Court of Chancery lacks subject
matter jurisdiction, any court of the State of Delaware situated in New Castle
County or the United States District Court for the District of Delaware in any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in

 

- 5 -



--------------------------------------------------------------------------------

connection with, this Agreement or the transactions contemplated hereby. Each of
the Parties irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of or in connection with
this Agreement in the Court of Chancery of the State of Delaware in and for New
Castle County or, if the Court of Chancery lacks subject matter jurisdiction,
any court of the State of Delaware situated in New Castle County or the United
States District Court for the District of Delaware and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum, and agrees not to raise any other
objection to venue in any such court.

5.12 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

[Signature Page Follows]

 

- 6 -



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
and year first above written.

 

PGT, INC. By:  

/s/ Rod Hershberger

Name:   Rod Hershberger Title:   President & CEO JLL PARTNERS FUND IV, L.P.

By:  

JLL Associates IV, L.P.,

its general partner

By:   JLL Associates G.P. IV, L.L.C.,   its general partner

By:  

/s/ Paul S. Levy

Name:   Paul S. Levy Title:   Managing Member

[Signature Page to Repurchase Agreement]